Title: From George Washington to Lieutenant Colonel Edward Antill, 8 January 1777
From: Washington, George
To: Antill, Edward



Sir
Head Quarters Morris Town 8th Jany 1777

I recd yours of the 2d Inst. from Baltimore. In Answer to which I have only to desire you to call upon all your Officers who are upon recruiting Service, to exert themselves as much as possible in filling their Companies, and sending their Recruits forward to some general place of Rendezvous that they may be armed equipped and got into service with as much Expedition as possible. As you and Colo. Hazen had the Nomination of your own Officers by Virtue of your Commissions, I shall have no objection to any Gentlemen of good Character that you may think fit to appoint. I would only mention to you that Mr Burwell has already got a Company in the Virginia Artillery, and therefore you had better fill up the place you intended for him with some other Person. If going to Virginia yourself will be of any service I certainly shall have no Objection to it. I am &ca.
